

115 HR 2692 IH: Veterans Education Flexibility Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2692IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to eliminate the time limitation for use of eligibility and
			 entitlement to educational assistance under certain programs of the
			 Department of Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Education Flexibility Act. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)According to the National Survey of Veterans, Active Duty Service Members, Demobilized National Guard and Reserve Members, Family Members, and Surviving Spouses Final Report, commissioned by the Secretary of Veterans Affairs in 2010, 20.6 percent of eligible veterans—approximately 2,621,753 veterans—were unable to use their GI bill educational benefits because their period of eligibility expired.
 (2)The time limitations for using GI bill educational benefits do not reflect the realities of the modern economy of the United States. After leaving the service, many veterans postpone further education to join the workforce and support their families or are faced with lengthy rehabilitations from service-related injuries.
 (3)Access to education and job retraining has proved the arbiter of success in today’s economy, and if the United States is to lower the unemployment rate among the veteran population, the United States must provide veterans unfettered access to educational benefits.
 (b)PurposeThe purpose of this Act is to remove the delimiting dates and retroactively restore the Department of Veterans Affairs Educational benefits within the Post-Vietnam Era Veterans’ Educational Assistance Program (VEAP), Montgomery GI Bill–Active Duty (MGIB–AD), and Post-9/11 GI Bill.
			3.Elimination of time limitation for use of eligibility and entitlement to educational assistance
			(a)Montgomery GI Bill–Active Duty
 (1)In generalSection 3031 of chapter 30 of title 38, United States Code, is amended to read as follows:  3031.Extension of entitlement to educational assistance expiring during a quarter or semester or after a major portion of a course is complete (a)Educational institutions operating on quarter or semester systemIf an individual eligible for educational assistance under this chapter is enrolled under this chapter in an educational institution regularly operated on the quarter or semester system and the period of such individual’s entitlement under this chapter would, under section 3013, expire during a quarter or semester, such period shall be extended to the end of such quarter or semester.
 (b)Other educational institutionsIf an individual eligible for educational assistance under this chapter is enrolled under this chapter in an educational institution not regularly operated on the quarter or semester system and the period of such individual’s entitlement under this chapter would, under section 3013, expire after a major portion of the course is completed, such period shall be extended to the end of the course or for 12 weeks, whichever is the lesser period of extension..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 3031 and inserting the following new item:
					
						
							3031. Extension of entitlement to educational assistance expiring during a quarter or semester or
			 after a major portion of a course is complete..
 (3)Conforming amendmentsChapter 33 of title 38, United States Code, is amended— (A)in section 3018C(e)(3)(B)—
 (i)by striking (i) The Secretary and inserting The Secretary; and (ii)by striking clause (ii); and
 (B)in section 3020— (i)in subsection (f)(1), by striking Subject to the time limitation for use of entitlement under section 3031 of this title, an and inserting An; and
 (ii)in subsection (h), by striking Notwithstanding section 3031 of this title, a and inserting A. (b)Post-Vietnam Era Veterans’ Educational Assistance Program (1)In generalSection 3232 of title 38, United States Code, is amended—
 (A)by striking subsections (a) and (b); and (B)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively.
 (2)Conforming amendmentSection 3035(b)(1) of title 38, United States Code, is amended by striking and from and all that follows through title. (c)Post-9/11 GI Bill (1)In generalSection 3321 of chapter 30 of title 38, United States Code, is amended to read as follows:
					
						3321.Extension of entitlement to educational assistance expiring during a quarter or semester or after a
 major portion of a course is completeSection 3031 shall apply with respect to the termination of an individual’s entitlement to educational assistance under this chapter in the same manner as such section applies to the termination of an individual’s entitlement to educational assistance under chapter 30, except that, in the administration of such section for purposes of this chapter, the reference to section 3013 shall be deemed to be a reference to section 3312 of this title..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 3321 and inserting the following new item:
					
						
							3321. Extension of entitlement to educational assistance expiring during a quarter or semester or
			 after a major portion of a course is complete..
 (3)Conforming amendmentsChapter 33 of title 38, United States Code, is amended— (A)in section 3312(b), by striking 3321(b)(2) and inserting 3321;
 (B)in section 3319— (i)in subsection (f)(1), by striking Subject to and all that follows through an and inserting An; and
 (ii)in subsection (h)(5)(A), by striking may use and all that follows through but. (d)Conforming amendments for reserve component programs (1)Selected reserveSection 16133(b) of title 10, United States Code, is amended—
 (A)in paragraph (2), by striking section 3031(f) and inserting subsections (a) and (b) of section 3031; and (B)in paragraph (3), by inserting , as such section existed on the day before the date of the enactment of the Veterans Education Flexibility Act,  after title 38.
 (2)Other reserve ComponentsSection 16164(b)(2) of title 10, United States Code, is amended to read as follows:  (2)The following provisions shall apply to the period of entitlement prescribed by paragraph (1):
 (A)Subsections (a) and (b) of section 3031 of title 38. (B)Subsection (d) of section 3031 of title 38, as such subsection existed on the day before the date of the enactment of the Veterans Education Flexibility Act..
 (e)ApplicabilityThe amendments made by this section shall apply with respect to any individual who has been entitled to educational assistance under chapters 30, 32, or 33 of title 38, United States Code. For purposes of determining the number of months of entitlement to such educational assistance that an individual is entitled to, the Secretary of Veterans Affairs shall disregard any delimiting date eliminated by this Act that occurred before the date of the enactment of this Act.
			